Case: 15-10150   Doc# 250   Filed: 11/13/20   Entered: 11/13/20 14:19:13   Page 1 of
                                         6
Case: 15-10150   Doc# 250   Filed: 11/13/20   Entered: 11/13/20 14:19:13   Page 2 of
                                         6
Case: 15-10150   Doc# 250   Filed: 11/13/20   Entered: 11/13/20 14:19:13   Page 3 of
                                         6
Case: 15-10150   Doc# 250   Filed: 11/13/20   Entered: 11/13/20 14:19:13   Page 4 of
                                         6
Case: 15-10150   Doc# 250   Filed: 11/13/20   Entered: 11/13/20 14:19:13   Page 5 of
                                         6
Case: 15-10150   Doc# 250   Filed: 11/13/20   Entered: 11/13/20 14:19:13   Page 6 of
                                         6
